PROSPECTUS MEDIX RESOURCES, INC. 5,483,333 Shares of Common Stock The shareholders of Medix Resources, Inc. named herein will have the right to offer and sell up to an aggregate of 5,483,333 shares of our common stock under this Prospectus. Of these shares, up to 3,102,525 may be issued upon conversion or redemption of, or as payment of interest on, convertible debt, up to 1,508,333 of these shares may be issued upon exercise of warrants to purchase our common stock, and up to 872,475 of these shares are currently outstanding. Medix will not receive directly any of the proceeds from the sale of these shares by the selling shareholders. However, Medix will receive the proceeds from the exercise of any warrants to obtain the shares to be sold hereunder.
